PER 'CURIAM.
The appeal herein is from' the judgment of the trial court. The record upon which motion for a new trial was made was settled August 30, 1913. The appellant has filed no brief upon appeal; neither has he filed any stipulation or procured any order extending his time for filing such brief. The appellant' therefore being in default herein, this appeal will he deemed abandoned, and, for that reason, the judgment and order appealed from are affirmed.
SMITH, Pi J., and McCOY, J., not sitting.